Citation Nr: 0709078	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for dyslipidemia 
secondary to exposure to Agent Orange.  

2.  Entitlement to service connection for an abdominal tumor 
secondary to exposure to Agent Orange.  

3.  Entitlement to service connection for a skin disorder 
claimed as nevi (probably baker's cyst).

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran provided testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in July 
2006; a transcript is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to Agent 
Orange or other herbicide agent.

2.  He is not shown to have any disability recognized by VA 
as etiologically related to exposure to herbicide agents used 
in Vietnam.

3.  Dyslipidemia alone does not constitute a disability for 
which VA compensation benefits may be awarded.  There is no 
indication of any currently manifested clinical disability 
etiologically related to dyslipidemia.

4.  An abdominal tumor was not manifested during the 
veteran's active service, or to a compensable degree within 
one year after his separation from service.

5.  The veteran's ganglion cyst in service was acute and 
transitory, and a continuing disability was not then present.  
He has not presented competent medical evidence of a current 
skin disorder.  

6.  The preponderance of the medical evidence is negative for 
the current existence of diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The veteran does not have present chronic disability 
manifested by dyslipidemia for which service connection can 
be granted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  An abdominal tumor was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service secondary to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  A skin disorder, claimed as nevi/baker's cyst, was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred in service secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  The veteran does not have present diabetes mellitus for 
which service connection can be granted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet.App. 537 (2006).  

In letters dated in February 2005 and June 2006, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Taken together, the letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  In a June 2005 SOC, he was 
provided with an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records (SMRs) show that in September 
1968, just prior to service discharge, the veteran was 
evaluated for a ganglion cyst.  It appears that since he was 
to be discharged soon, he elected to have it removed later.  
These records are otherwise completely negative for 
complaints, findings, or treatment suggestive of an abdominal 
tumor, diabetes, skin disorder or a chronic disease 
manifested by dyslipidemia.  At separation the veteran denied 
any history of tumor, growths, cysts, cancer, or skin 
diseases.  Clinical evaluation of the endocrine system and 
skin was within normal limits, and urinalysis laboratory 
findings were negative for albumin or sugar.  

A review of the veteran's DD Form 214 discloses that he 
served on active duty in the Republic of Vietnam during the 
Vietnam era.

There are essentially no other pertinent clinical records 
associated with the claims file until a February 1994 
laboratory study which showed the veteran's glucose level was 
101, which fell into the stated normal range of 60 to 115.  
In 1996, he was hospitalized for right sided abdominal pain.  
It was noted that his medical history at this point had been 
uneventful with no major medical problems.  The clinical 
findings were highly suggestive of acute appendicitis and he 
underwent an appendectomy.  Post-operative microscopic 
examination of the appendix revealed a carcinoid tumor, and 
the veteran returned to the hospital for an elective right 
hemicolectomy.  The post-operative course was uneventful.  
The veteran recovered well and was discharged without 
complications.  The tissue report revealed no further 
evidence of lymph node invasion, and the veteran was 
considered cured.  No physician related the veteran's tumor 
to service.

Additional private laboratory data from January 2001 shows a 
glucose level of 105, which fell into the stated normal range 
of 70 and 125.  In August 2004, the veteran's glucose level 
was slightly elevated at 104 with stated normal range of 65 
to 99, however he was not treated for diabetes.  The 
remaining treatment records dated from 2004 to 2005 showed 
the veteran was evaluated for dyslipidemia and a sebaceous 
cyst.  

On VA examination in February 2005, the veteran reported with 
a history of recently diagnosed diabetes controlled with diet 
and exercise alone.  The veteran had never been on diabetic 
medications, and there were no known complications.  The 
examiner referred to laboratory work performed in November 
2004 which included a negative urinalysis and blood sugar of 
108.  Other findings included albumin of 4.1, BUN of 1.7, and 
creatine of 1.0.  A liver function test was normal and 
hemoglobin A1c was 6.3.  Following examination the examiner 
noted that despite the reported prior diagnosis of diabetes, 
current laboratory evidence was insufficient to establish the 
diagnosis.  The examiner explained that normal laboratory 
testing without any medical treatment indicated that if this 
disease was present, it was of extremely mild degree.  
However, he was unable to confirm the diagnosis.  

Asnoted above, the veteran presented testimony at a Travel 
Board hearing in July 2006.  He testified that he was exposed 
to Agent Orange during service and as a result developed his 
claimed disabilities.  He also testified as to his current 
condition.  

Additional records dated from 2005 to 2006 from the VAMC in 
Charleston include laboratory findings of glucose level of 
107 with reference range of 70-106.  These records also show 
the veteran was prescribed medication for his dyslipidemia, 
but fail to show treatment for or diagnosis of a chronic skin 
disorder.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Service connection will be rebuttably presumed for certain 
chronic diseases, to include a malignant tumor (cancer), 
which is manifest to a compensable degree within one year 
after separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability claimed to be a result of exposure to Agent 
Orange, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam between January 
1962 and May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. § 
1116(f).  

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  
In addition, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

It has been established that the veteran was presumptively 
exposed to herbicides during his Vietnam service.  Beyond 
those facts, however, there is no medical evidence of record 
that supports a claim for service connection for any of his 
claimed disorders.  Dyslipidemia, carcinoma of the appendix, 
and a chronic skin disorder, claimed as nevi and/or baker's 
cysts, are not recognized by statute or regulation as 
presumed to result from herbicide exposure.  Therefore, 
presumptive service connection for these disorders, even 
assuming exposure to Agent Orange, is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  

A.  Dyslipidemia

The veteran seeks entitlement to service connection for 
dyslipidemia, essentially a blood lipid abnormality.  
Dyslipidemia is a laboratory finding and not a disability in 
and of itself for which VA compensation benefits are payable.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996), noting that 
diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating schedule.  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Nothing in the medical 
evidence reflects that the veteran has a current disability 
manifested by dyslipidemia and there is no evidence of record 
to suggest that it causes any impairment of earning capacity.  
There are no symptoms, manifestations, or any deficits in 
bodily functioning associated with this laboratory finding.  
A clinical finding, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The veteran has presented no competent medical 
evidence to the contrary.  

Accordingly, because the veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).

B.  Abdominal tumor

As noted, the SMRs are negative for any diagnosis of, or 
treatment for, symptoms suggestive of an abdominal tumor or 
cancer of the appendix.  The paucity of evidence of in-
service incurrence is not, however, the only shortcoming in 
this claim, for there is no medical evidence in this record 
that links his post-service carcinoid tumor of the appendix 
to military service.

The earliest recorded medical history places the presence of 
the abdominal tumor in 1996, 28 years after he completed 
service in 1968.  This leaves a significant gap between 
service separation and the initial confirmation of the tumor.  
The veteran has not brought forth any competent evidence that 
would establish his tumor had its onset during military 
service, or within a year thereafter and no examiner has 
attributed the veteran's tumor to military service, to 
include exposure to Agent Orange.  Based upon the foregoing, 
the Board must conclude that the evidence of record does not 
demonstrate a causal link or nexus between the abdominal 
tumor and military service.  Consequently, the veteran's 
claim for service connection must be denied.  

The Board has carefully considered the veteran's assertions 
in making this decision, and considers them credible insofar 
as he described his symptoms and his belief in the merit of 
his claim.  However, as a layperson, he is not competent to 
make medical determinations.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992). 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

C.  Skin disorder 

SMRs fail to reveal any significant skin disorder, other than 
the veteran's reported history of ganglion cyst, and he was 
not diagnosed as having any chronic skin disorder.  See 
Clyburn v. West, 12 Vet.App. 296, 301 (1999).  That a disease 
or injury occurred in service alone is not enough; there must 
be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

It appears that the primary impediment to a grant of service 
connection for skin disorder is the absence of medical 
evidence of a diagnosis.  Notwithstanding the single episode 
of treatment for sebaceous cyst in 2004, post-service medical 
records contain no current diagnosis of a chronic skin 
disorder, nor is there any competent opinion to indicate that 
the veteran had continuing symptomatology as a result of the 
ganglion cyst during service.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  see Degmetich v. Brown, 104 F.3d 1328 (1997).  
Here the medical evidence of record is negative for a current 
disorder and the veteran's reported history alone cannot 
satisfy the criteria for a current disability.  In the 
absence of proof of incurrence or aggravation during service 
and a causal connection between present disability and in-
service disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992). 

The Board has carefully considered the veteran's assertions 
in making this decision, and considers them credible insofar 
as he described his symptoms and his belief in the merit of 
his claim.  However, as a layperson, he is not competent to 
make medical determinations.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  The Board notes that the 
overwhelming medical evidence of record indicates that the 
veteran does not currently have a chronic skin disorder 
manifested by nevi and/or baker's cysts.  As such there is no 
disability to service connect.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

D.  Diabetes

As noted, a veteran who served in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to 
certain herbicide agents (e.g., Agent Orange).  In the case 
of such a veteran, service connection for listed diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within specified periods.  This includes 
Type II diabetes mellitus (adult onset diabetes), if manifest 
to a compensable degree at any time after service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  
This presumption of service connection may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).

In this case, despite the presumption of exposure to Agent 
Orange, the veteran in this case has not been diagnosed with 
diabetes mellitus, and service connection is therefore not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Despite the fact that such a diagnosis may have been made, 
the medical evidence in the record does not support that 
finding or otherwise provide a basis for a current diagnosis.  
Rather the evidence reflects that the veteran's glucose 
levels primarily fall in the non-diabetic range.  The 2005 VA 
examination report likewise reflects that diabetic tests were 
within the normal range.  Therefore, the Board finds that the 
evidence of record fails to demonstrate a current diagnosis 
of diabetes mellitus, as confirmed by laboratory testing.

As above, the Board has carefully considered the veteran's 
assertions, but must note that, as a layperson, he is not 
competent to make medical determinations.  See Espiritu, 
supra.  Accordingly, his own opinion and his theories about 
the existence of diabetes mellitus do not constitute 
competent medical evidence in support of his claim and thus 
carry no probative weight on the critical question in this 
matter of medical causation.  The Board notes that the 
overwhelming medical evidence of record indicates that the 
veteran does not currently have diabetes mellitus.  As a 
result, there is no disability to service connect.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).




ORDER

Service connection for dsylipidemia, claimed as secondary to 
exposure to Agent Orange, is denied.

Service connection for an abdominal tumor, claimed as 
secondary to exposure to Agent Orange, is denied.

Service connection for a chronic skin disorder, nevi or 
baker's cyst, is denied.

Service connection for diabetes mellitus is denied.


REMAND

The Board notes that the claims file includes a diagnosis of 
PTSD; however, it is clear that the examiner relied upon the 
veteran's own unverified history as to the existence of 
stressor events to support the diagnosis, as there had been 
no verification that an in-service stressor occurred.  In 
general, the veteran has only provided vague and non-specific 
information regarding in-service events.  In a stressor 
statement dated in February 2005, he reported that he served 
in Cam Ranh Bay in South Vietnam and was assigned to the 
155th Transportation Company.  He reported that his unit came 
under hostile fire daily, and that on his very first convoy 
mission, delivering ammunition, they received heavy hostile 
mortar and small arms fire from the Viet Cong.  He stated 
that his unit sustained heavy injuries and deaths, and that 
many vehicles were destroyed.  The veteran did not list the 
names of any casualties or injuries.  

In VA outpatient treatment records, the veteran noted that 
his top two disturbing memories included the ambush while on 
convoy and witnessing firefights at Cam Ranh Bay.  However, 
more recently at his July 2006 hearing, the veteran testified 
as to a stressor not previously mentioned to VA.  At the 
hearing he submitted an unofficial casualty report, 
pertaining to the noncombat death of a soldier.  There was no 
indication that he witnessed the death, as his testimony did 
not provide any details surrounding the circumstances of the 
death.  Nonetheless, given the new stressor described at the 
July 2006 hearing, the RO should obtain more specific 
information, including a brief description of the incident.

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken.  VA is not obligated to accept diagnoses based 
upon uncorroborated information.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet.App. 190 
(1991).  Consequently the Board finds that, following 
completion of the additional development requested herein, if 
the RO finds that there is credible supporting evidence that 
a claimed in-service stressor actually occurred, the complete 
record should be reviewed by a psychiatrist.  If PTSD is 
diagnosed, the manifestations should be described in detail, 
the precipitating stressor(s) should be identified, and the 
evidence accepted to document the stressor(s) should be 
indicated.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
PTSD, or to provide the identifying 
information and any necessary 
authorization to enable the RO to obtain 
such evidence on his behalf.  Document 
any attempts to obtain such records.  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, so 
inform the veteran and request that he 
obtain and submit it.

2.  Contact the veteran to give him 
another opportunity to provide any 
additional specific information he may 
have concerning his claimed stressors.  
He should be asked to provide as much 
information as possible on the 
servicemember who reportedly was killed.  
Advise him that, if possible, he should 
provide names of other individuals who 
were also present and witnessed or knew 
of the incident, or who can confirm the 
veteran's proximity to it.  The veteran 
is advised that this information is 
necessary to obtain supportive evidence 
of the alleged stressor events, and that 
he must be as specific as possible, 
because without such details an adequate 
search for verifying information cannot 
be conducted.  

3.  Forward a copy of the veteran's DD 
Form 214, together with the stressor 
information that has been obtained, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) for an attempt at 
stressor verification.  Ask the JSRRC to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors, particularly with respect to 
his contention that he witnessed the 
death of an individual.  If the case is 
not referred to JSRRC, the RO should 
explain in the record why it was not.

4.  Then, review the file and make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
veteran was exposed to any in-service 
stressor.  If so, identify the nature of 
the specific stressor or stressors 
independently established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  Then, afford the veteran a 
psychiatric examination.  All indicated 
tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  The 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

a.  Advise the examiner that only those 
events which have been verified may be 
considered for the purpose of 
determining whether an in-service 
stressor has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.

b.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  To the extent 
possible, the examiner is to reconcile 
any contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

c.  If the examiner concludes that the 
veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the PTSD is a result of one or more 
in-service stressors verified by the RO.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, re-
adjudicate the claim by evaluating all 
evidence obtained after the last SSOC was 
issued.  If the benefit sought on appeal 
remains denied, furnish the veteran an 
appropriate SSOC and allow him a 
reasonable period of time to respond.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including the VCAA and any other 
applicable legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


